Citation Nr: 1017336	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  07-11 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for mitral stenosis, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION


The Veteran served on active duty from June 1975 through June 
1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran was scheduled for a Travel Board Hearing in 
August 2008, however he failed to appear.  Under the 
applicable regulation, if a Veteran fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though 
the request for a hearing had been withdrawn.  38 C.F.R. § 
20.702 (d) (2009).  Accordingly, this Veteran's request for a 
hearing is considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Historically, the RO granted service connection for a heart 
disorder in an October 1999 rating decision and assigned a 
noncompensable evaluation.  A March 2001 rating decision 
increased his disability rating to 30 percent.  The Veteran 
contends the current 30 percent rating does not accurately 
reflect the severity of his disability.  The Board presently 
remands this appeal to enable the RO to ascertain the 
severity of the service-connected disorder, and to clarify 
the RO's findings in accordance with the applicable 
provisions of VA's Schedule for Rating Disabilities 
(Schedule).  Massey v. Brown, 7 Vet. App. 204 (1994) (holding 
in part that in schedular rating claims, VA may only consider 
the factors as enumerated in the Schedule). 

The Veteran, through his representative, contends that the 
Veteran's case is not ripe for appellate review, as the most 
recent VA examination took place in August 2006.  The Veteran 
is contending that his symptoms have increased in severity 
since the time of his last VA examination and therefore, he 
requires a new examination to determine his current rating.  

The mere passage of time, alone, is not sufficient to trigger 
a remand for another examination.  See Palczewski v. 
Nicholson, 21 Vet. App. 174 (2007).  However, the Veteran has 
claimed that his condition has worsened since the time of his 
last VA examination.  The Veteran is competent to report a 
worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992) (holding that, in general, for the need for a VA 
examination to arise, a claimant would only need submit his 
competent testimony that symptoms, reasonably construed as 
related to the service-connected disability, have increased 
in severity since the last evaluation.).  

In light of the passage of time since the last examination, 
and because the Veteran is competent to report a worsening of 
the service-connected disorder, a new examination is in 
order.  

Accordingly, the case is REMANDED for the following action:

1. Ascertain whether the Veteran has 
received any VA, non-VA, or other medical 
treatment for his heart disorder that is 
not evidenced by the current record.  The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  Any additional treatment records 
not currently of record should be 
obtained and associated with the claims 
folder. 

2.  After any additional records have 
been associated with the file, schedule 
the Veteran a cardiovascular examination 
to determine the current symptoms and 
severity of the service-connected 
valvular heart disease.  The following 
considerations will govern the 
examination:

(A) 	The claims folder and a copy of 
this remand will be reviewed by the 
examiner in conjunction with this 
examination, and the examiner must 
acknowledge such receipt and review 
in any report generated as a result 
of this examination.

(B) 	The examiner(s) must state the 
medical basis for any opinion 
expressed.  If the examiner is 
unable to state an opinion without 
a resort to speculation, he or she 
should so state and must explain 
why he or she cannot provide an 
opinion without resorting to mere 
speculation.

(C)	All tests and studies deemed 
necessary by the examiner should be 
performed.  It is essential that 
these include testing to ascertain 
the Veteran's workload (in METs).  
The examiner should also provide 
commentary as to:  1) any evidence 
of cardiac hypertrophy or 
dilatation on electro-cardiogram, 
echocardiogram, or X-ray; 2) any 
left ventricular dysfunction (in 
percentage terms of ejection 
fraction); and 3) the frequency and 
duration of any episodes of 
congestive heart failure.  If any 
such findings are determined to be 
attributable to a cardiovascular 
disorder other than the service-
connected valvular heart disease, 
the examiner must so state and also 
clarify exactly which findings are 
attributable to the service-
connected disorder.  All opinions 
and conclusions expressed by the 
examiner must be supported by a 
complete rationale, in a 
typewritten report.

3.  Then, readujudicate the claim.  If 
the benefits sought on appeal remain 
denied, issue a Supplemental Statement of 
the Case and allow an appropriate period 
of time for response.  Thereafter, return 
the case to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



